DETAILED ACTION
     This office action is in response to claims filed 2/23/21, in which claims 1-20 are pending and ready for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 10396079, claims 1-20 of US 10622359, and claims 1-18 of US 10964697. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are essentially a broader version of the aforementioned patents, which are the patents stemming from the parent applications. The difference between the instant claims and those of the parent patents lies in the additional limitation in the parent patents of the details of the dielectric fill and second fins vs the instant claim. Otherwise, the respective claims are essentially identical barring minor grammatical differences.   

USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16-17 are rejected under 35 USC 102(a)(1) as being anticipated by Yeo et al. US 6835967. 

     As to claim 1, Yeo teaches an IC structure (see fig.4), comprising: 
       a Si fin with lower/upper portions (fig.4: 44, also see figs.7A-7B, there are a plurality of fins each with lower/upper NMOS/PMOS portions); and 
             a dielectric layer comprising Si and O, the dielectric directly on sidewalls of the lower fin portion of the first fin and directly on sidewalls of the lower fin portion of the second fin (layer 46/48 is SiO dielectric formed on sidewalls of lower portions of first/second fin as shown in fig.4);
       a first insulating layer comprising N (layer 38) directly on the dielectric layer (46/48); 
      a second insulating layer comprising N (layer 52 may comprise TiN) directly on the first insulating layer 38;
      a dielectric fill material (76/78, see fig.5) directly on the second insulating layer wherein the dielectric fill material comprises Si and O, wherein the fill has a top surface below a bottom of the upper fin portion of the fin (see fig.5, since applicant doesn’t expressly recite the structure of “the portion of the fin” or what extent “bottom” represents, e.g. bottom surface vs bottom portion, and doesn’t recite what exactly comprises structure of “upper,” the structural cooperative relationship recited in the instant claim is broad since essentially any component of the fin that is above another portion of the fin suffices as “upper fin portion” and since applicant fails to recite the top surface of the dielectric fill vs the current recitation of “a top surface” wherein a top surface is not necessarily the top surface but rather any surface that is above another surface and since applicant refers to “portion of the fin” any part of the upper portion of the sidewall surfaces of the dielectric fill that is below a bottom part of any upper component of the fin in the cited art reads on the current recitation), and 
      a gate electrode (see gate stack in fig.2B, which is shown to be disposed conformal with the protruding portions of each of the plurality of semiconductor fins 44; and source and drain regions 56/58 disposed in the protruding portions of each of the plurality of semiconductor fins 44, on either side of the gate electrode, i.e. the central stack, over the dielectric fill stack) over a top and laterally adjacent to sidewalls of upper fin portion of the first fin and over a top of and laterally adjacent to sidewalls of the upper fin portion of second fin, the gate over the dielectric fill.
As to claim 16, the cited prior art teaches the computing device of claim 10.
The cited prior art further teaches the component is a packaged IC die (col.1 line 60-col.2 line 25).
As to claim 17, the cited prior art teaches the computing device of claim 10.
The cited prior art further teaches the component is selected from processor, chip, etc. (col.1 line 60-col.2 line 25).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


     Claim 2-7 are rejected under 35 USC 103(a) as being unpatentable over Yeo, of record and further in view of Nihei et al. US 2013/0134409. 

     As to claim 2, Yeo teaches the integrated circuit structure of claim 1.
     Yeo doesn’t expressly teach wherein the dielectric layer comprises boron.
     However BSG, PSG, AsSG (which includes boron)are routine dielectric materials, e.g. c.f. Nihei [0026].
     It would be obvious to modify Yeo by making the dielectric a BSG, PSG, or AsSG (i.e. comprising boron, phosphorous, or arsenic; i.e. borosilicate glass, phosphosilicate glass, or arsenic silicate glass, as recited) as taught by [0026] of Nihei because BSG, PSG, and AsSG are routine low dielectric materials that may modulate the performance characteristic of the device. As to claim 3, Yeo teaches the integrated circuit structure of claim 1.
Yeo doesn’t expressly teach wherein the dielectric layer comprises phosphorous.
     However BSG, PSG, AsSG (which includes phosphorous) are routine dielectric materials, e.g. c.f. Nihei [0026].
     It would be obvious to modify Yeo by making the dielectric a BSG, PSG, or AsSG (i.e. comprising boron, phosphorous, or arsenic; i.e. borosilicate glass, phosphosilicate glass, or arsenic silicate glass, as recited) as taught by [0026] of Nihei because BSG, PSG, and AsSG are routine low dielectric materials that may modulate the performance characteristic of the device.As to claim 4, Yeo teaches the integrated circuit structure of claim 1.
Yeo doesn’t expressly teach wherein the dielectric layer comprises arsenic.
     However BSG, PSG, AsSG (which includes arsenic) are routine dielectric materials, e.g. c.f. Nihei [0026].
     It would be obvious to modify Yeo by making the dielectric a BSG, PSG, or AsSG (i.e. comprising boron, phosphorous, or arsenic; i.e. borosilicate glass, phosphosilicate glass, or arsenic silicate glass, as recited) as taught by [0026] of Nihei because BSG, PSG, and AsSG are routine low dielectric materials that may modulate the performance characteristic of the device.As to claim 5, Yeo teaches the integrated circuit structure of claim 1. 
Yeo doesn’t expressly teach wherein the dielectric layer comprises BSG.
     However BSG, PSG, AsSG are routine dielectric materials, e.g. c.f. Nihei [0026].
     It would be obvious to modify Yeo by making the dielectric a BSG, PSG, or AsSG (i.e. comprising boron, phosphorous, or arsenic; i.e. borosilicate glass, phosphosilicate glass, or arsenic silicate glass, as recited) as taught by [0026] of Nihei because BSG, PSG, and AsSG are routine low dielectric materials that may modulate the performance characteristic of the device.As to claim 6, Yeo teaches the integrated circuit structure of claim 1.
Yeo doesn’t expressly teach wherein the dielectric layer comprises a phosphosilicate glass (PSG).
     However BSG, PSG, AsSG are routine dielectric materials, e.g. c.f. Nihei [0026].
     It would be obvious to modify Yeo by making the dielectric a BSG, PSG, or AsSG (i.e. comprising boron, phosphorous, or arsenic; i.e. borosilicate glass, phosphosilicate glass, or arsenic silicate glass, as recited) as taught by [0026] of Nihei because BSG, PSG, and AsSG are routine low dielectric materials that may modulate the performance characteristic of the device.As to claim 7, Yeo teaches the integrated circuit structure of claim 1.
Yeo doesn’t expressly teach wherein the dielectric layer comprises an arsenic-silicate glass (AsSG).
     However BSG, PSG, AsSG are routine dielectric materials, e.g. c.f. Nihei [0026].
     It would be obvious to modify Yeo by making the dielectric a BSG, PSG, or AsSG (i.e. comprising boron, phosphorous, or arsenic; i.e. borosilicate glass, phosphosilicate glass, or arsenic silicate glass, as recited) as taught by [0026] of Nihei because BSG, PSG, and AsSG are routine low dielectric materials that may modulate the performance characteristic of the device.

Claim 8 is rejected under 35 USC 103(a) as being unpatentable over Yeo in view of Lei et al. US 2013/0017668.

As to claim 8, Yeo teaches the integrated circuit structure of claim 1.
      Yeo further teach wherein the first and second fins are continuous with a bulk substrate (col.1 lines 30-50 and fig.2B-2C), although Yeo does not expressly teach the bulk substrate is a bulk single crystalline substrate.
     However, please N.B., bulk single crystalline is a routine substrate material in the semiconductor art, e.g. c.f. Lei [0024].
	It would be obvious to a skilled artisan to modify Yeo by making the bulk sub a single crystalline sub as taught by Lei for the benefit of extending scalability of the MOS technology. 

Claim 9-15 and 18 are rejected under 35 USC 103(a) as being unpatentable over Yeo, of record and further in view of McZeal US 6763226.

As to claim 9, Yeo teaches a device comprising an IC component (see fig.4 and col.1 lines 60-col.2 lines 25), comprising: 
       a first Si fin with lower/upper portions (fig.4: 44, also see figs.7A-7B, there are a plurality of fins each with lower/upper NMOS/PMOS portions); and 
             a dielectric layer comprising Si and O, the dielectric directly on sidewalls of the lower fin portion of the first fin and directly on sidewalls of the lower fin portion of the second fin (layer 46/48 is SiO dielectric formed on sidewalls of lower portions of first/second fin as shown in fig.4);
       a first insulating layer comprising N (layer 38) directly on the dielectric layer (46/48); 
      a second insulating layer comprising N (layer 52 may comprise TiN) directly on the first insulating layer 38;
      a dielectric fill material (76/78, see fig.5) directly on the second insulating layer wherein the dielectric fill material comprises Si and O, wherein the fill has a top surface below a bottom of the upper fin portion of the fin (see fig.5, since applicant doesn’t expressly recite the structure of “the portion of the fin” or what extent “bottom” represents, e.g. bottom surface vs bottom portion, and doesn’t recite what exactly comprises structure of “upper,” the structural cooperative relationship recited in the instant claim is broad since essentially any component of the fin that is above another portion of the fin suffices as “upper fin portion” and since applicant fails to recite the top surface of the dielectric fill vs the current recitation of “a top surface” wherein a top surface is not necessarily the top surface but rather any surface that is above another surface and since applicant refers to “portion of the fin” any part of the upper portion of the sidewall surfaces of the dielectric fill that is below a bottom part of any upper component of the fin in the cited art reads on the current recitation), and 
      a gate electrode (see gate stack in fig.2B, which is shown to be disposed conformal with the protruding portions of each of the plurality of semiconductor fins 44; and source and drain regions 56/58 disposed in the protruding portions of each of the plurality of semiconductor fins 44, on either side of the gate electrode, i.e. the central stack, over the dielectric fill stack) over a top and laterally adjacent to sidewalls of upper fin portion of the first fin and over a top of and laterally adjacent to sidewalls of the upper fin portion of second fin, the gate over the dielectric fill.
      Yeo doesn’t expressly teach the device component above is a computing device or that the IC component is coupled to a board.
	However, please N.B., IC are typically packaged to a board in a computing device, such as a processor, chip, etc., e.g. c.f. McZeal reference (claim 1).
	It would be obvious for a skilled artisan to modify Yeo by incorporating it as an IC component to a board in a computing device, as taught by McZeal, because the spirit of Yeo is for any size reduction application for ICs; as such, any IC component coupled to board is considered relevant to the application of Yeo and would have been obvious to apply such technology at the time of the invention.
As to claim 10, the cited prior art teaches the computing device of claim 9.
The cited prior art further teaches coupling to an IC board including memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc (claim 1 of Mczeal).
 It would be obvious to a skilled artisan to modify Yeo by implementing the device in memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, as taught by McZeal because the spirit of Yeo is for any size reduction application for ICs; as such, any such all memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc. are considered relevant to the application of Yeo and would have been obvious to apply such technology at the time of the invention.As to claim 11, the cited prior art teaches the computing device of claim 9.
The cited prior art further teaches coupling to an IC board including memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc coupled to the board (claim 1 of Mczeal).
 It would be obvious to a skilled artisan to modify Yeo by implementing the device in memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, as taught by McZeal because the spirit of Yeo is for any size reduction application for ICs; as such, any such all memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc. are considered relevant to the application of Yeo and would have been obvious to apply such technology at the time of the invention.
As to claim 12, the cited prior art teaches the computing device of claim 9.
The cited prior art further teaches coupling to an IC board including memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc coupled to the board (claim 1 of Mczeal).
 It would be obvious to a skilled artisan to modify Yeo by implementing the device in memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, as taught by McZeal because the spirit of Yeo is for any size reduction application for ICs; as such, any such all memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc. are considered relevant to the application of Yeo and would have been obvious to apply such technology at the time of the invention.

As to claim 13, the cited prior art teaches the computing device of claim 9.
The cited prior art further teaches coupling to an IC board including memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc coupled to the board (claim 1 of Mczeal).
 It would be obvious to a skilled artisan to modify Yeo by implementing the device in memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, as taught by McZeal because the spirit of Yeo is for any size reduction application for ICs; as such, any such all memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc. are considered relevant to the application of Yeo and would have been obvious to apply such technology at the time of the invention.


As to claim 14, the cited prior art teaches the computing device of claim 9.
The cited prior art further teaches coupling to an IC board including memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc coupled to the board (claim 1 of Mczeal).
 It would be obvious to a skilled artisan to modify Yeo by implementing the device in memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, as taught by McZeal because the spirit of Yeo is for any size reduction application for ICs; as such, any such all memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc. are considered relevant to the application of Yeo and would have been obvious to apply such technology at the time of the invention.

As to claim 15, the cited prior art teaches the computing device of claim 9.
The cited prior art further teaches coupling to an IC board including memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc coupled to the board (claim 1 of Mczeal).
 It would be obvious to a skilled artisan to modify Yeo by implementing the device in memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, as taught by McZeal because the spirit of Yeo is for any size reduction application for ICs; as such, any such all memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc. are considered relevant to the application of Yeo and would have been obvious to apply such technology at the time of the invention.



As to claim 18, the cited prior art teaches the computing device of claim 10.
The cited prior art further teaches the computing device is selected from phone, laptop, computer, server, box (claim 1 of Mczeal).
 It would be obvious to a skilled artisan to modify Yeo by implementing the device in memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, as taught by McZeal because the spirit of Yeo is for any size reduction application for ICs; as such, any such all memory, a comm chip, camera, display, battery, antenna, IC package, processors, for phone/laptop, etc. are considered relevant to the application of Yeo and would have been obvious to apply such technology at the time of the invention.

Claims 19-20 are rejected under 35 USC 103(a) as being unpatentable over Yeo, McZeal, and Nihei—all of record.

     As to claim 19, Yeo and Mczeal teaches the integrated circuit structure of claim 9.
     Yeo and Mczeal doesn’t expressly teach wherein the dielectric layer comprises boron.
     However BSG, PSG, AsSG (which includes boron)are routine dielectric materials, e.g. c.f. Nihei [0026].
     It would be obvious to modify Yeo and Mczeal by making the dielectric a BSG, PSG, or AsSG (i.e. comprising boron, phosphorous, or arsenic; i.e. borosilicate glass, phosphosilicate glass, or arsenic silicate glass, as recited) as taught by [0026] of Nihei because BSG, PSG, and AsSG are routine low dielectric materials that may modulate the performance characteristic of the device. As to claim 20, Yeo teaches the integrated circuit structure of claim 9.
Yeo and Mczeal doesn’t expressly teach wherein the dielectric layer comprises phosphorous.
     However BSG, PSG, AsSG (which includes phosphorous) are routine dielectric materials, e.g. c.f. Nihei [0026].
     It would be obvious to modify Yeo by making the dielectric a BSG, PSG, or AsSG (i.e. comprising boron, phosphorous, or arsenic; i.e. borosilicate glass, phosphosilicate glass, or arsenic silicate glass, as recited) as taught by [0026] of Nihei because BSG, PSG, and AsSG are routine low dielectric materials that may modulate the performance characteristic of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BO FAN/               Primary Examiner, Art Unit 3646